Exhibit 10.3(a)-4

Ryerson Inc.

2002 Incentive Stock Plan

Performance Award Agreement

(pre-2007)

You have been selected to be a Participant in the Ryerson Inc. 2002 Incentive
Stock Plan (the “Plan”), as specified below:

 

Participant:    Number of Performance Share Units Granted:    Date of Grant:   
[_______] Beginning of Performance Cycle:    [_______] End of Performance Cycle:
   [_______] Performance Measure:    Return on Net Assets (“RONA”) Performance
Measurement Threshold:    4-year average RONA = [__] Performance Measurement
Target:    4-year average RONA = [__] Performance Measurement Cap:    4-year
average RONA = [__] Maximum Number of Performance Share Units    Payable
(subject to the Value Cap):   

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

(over)



--------------------------------------------------------------------------------

To the extent not specified in the Plan, the terms of this award have been
determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”), as outlined in this Agreement.

1. Settlement of Award. The number of Performance Share Units earned by you
shall be determined in accordance with the provisions of Exhibit 1, which is
attached to and forms a part of this Agreement. You may elect from time to time
to receive payment of any earned Performance Share Units payable to you under
this Agreement in cash or in Common Stock, or a combination thereof, provided
that any earned Performance Share Units in excess of the Common Stock Cap shall
be paid in cash. Under Section 9(c) of the Plan and subject to the Common Stock
Cap, for each Performance Share Unit earned by you, the Company shall deliver to
you (a) one share of Common Stock or (b) cash equal to the Fair Market Value of
one share of Common Stock. For earned Performance Share Units paid in shares of
Common Stock, any fractional shares of Common Stock shall be rounded to the
nearest whole share of Common Stock. The Fair Market Value of Common Stock shall
have the definition provided in the Plan and in any rules adopted by the
Committee.

2. Eligibility for Earned Performance Share Units. You shall be eligible for
payment of earned Performance Share Units only if your employment with the
Company:

(a) Continues through the end of the Performance Cycle;

(b) Is terminated due to Normal Retirement (as defined in the Ryerson Pension
Plan) during the Performance Cycle;

(c) Is terminated due to Disability or death during the Performance Cycle; or

(d) Is terminated involuntarily for reasons other than Cause during the
Performance Cycle.

Subject to Section 6, below, if you retire under Normal Retirement, suffer a
Disability, or are terminated involuntarily for reasons other than Cause during
the Performance Cycle, you shall be eligible only for that proportion of the
number of Performance Share Units earned for such Performance Cycle that your
number of full months of participation during the Performance Cycle bears to 48
months. “Cause” has the same meaning ascribed to it in the Employment Agreement
between you and the Corporation or, if you are not party to an Employment
Agreement, in the form of employment agreement approved by the Compensation
Committee and in effect at the date of your termination.

Subject to Section 6, below, in the event of your death, the Performance Cycle
for this award will be deemed to end at December 31 of the year of your death,
attainment of the Performance Measures will be computed as of that December 31,
and you shall be eligible only for that proportion of the number of Performance
Share Units deemed earned for such deemed Performance Cycle that your number of
full months of participation during the Performance Cycle bears to 48 months.
Your beneficiary shall be entitled to the Performance Share Units to which you
otherwise would have been entitled under the same conditions as would have been
applicable to you.

Termination of employment during the Performance Cycle for any reason other than
Normal Retirement, Disability, death, or involuntarily for reasons other than
Cause, shall require forfeiture of this entire award, with no payment to you.

3. [INTENTIONALLY DELETED]

4. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.

5. Nontransferability. Performance Share Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

6. Change in Control. In the event of a Change in Control of the Company, any
performance award that has not been settled prior to or as of the effective date
of the Change in Control of the Company will be cashed out and you will be paid
an amount equal to (i) the Change in Control Price, multiplied by (ii) the
number of Performance Share Units based on the greater of 100% of target
Performance Measure attainment and actual Performance Measure attainment, and
further multiplied by (iii) a fraction, the denominator of which is the number
of months in the performance cycle, and the numerator of which is the number of
whole months (rounded up, if not a multiple of 12, to the number that is the
number of months that is the next highest multiple of 12) of the Performance
Cycle elapsed prior to the date of the Change in Control of the Company (or, in
the case of your termination due to Normal Retirement (as defined in the Ryerson
Pension Plan) or your death prior to the Change in Control of the Company, the
numerator in the above equation shall be the number of months (rounded to the
nearest whole number) of the Performance Cycle elapsed prior to such Normal
Retirement or death); provided, however, that if the Company’s market
capitalization as of the date of the Change in Control is less than $250
million, “30%” shall be substituted for “100%” in clause (ii) above; and,
provided further, that the foregoing amount shall be in lieu of any other
payment with respect to this performance award, and if you receive any payment
with respect to this performance award after the Change in Control, but prior to
your Date of Termination, it shall reduce, but not below zero, the amount to
which you are entitled under this paragraph (6) for this award. Notwithstanding
anything to the contrary herein, any award amounts payable to you pursuant to
this Section 6 in the event of a Change in Control shall be paid to you upon the
effective date of such Change in Control, provided that in determining whether
target or actual Performance Measure attainments are greater, calculations of
actual Performance Measure attainments for any year of the Performance Cycle
that has not yet then concluded, if applicable, shall be determined based on the
average actual performance in respect of those full months that have elapsed
during the then-current year of the Performance Cycle as of the effective date
of the Change in Control; provided that if the Change in Control occurs in the
first calendar quarter of a year, the actual Performance Measure attainment for
such year shall be deemed to be the actual Performance Measure attainment for
the immediately preceding year.



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) This Agreement shall not confer upon Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate his or her employment at any time.

(b) With the approval of the Board, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect Participant’s rights
under this Agreement.

(c) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



--------------------------------------------------------------------------------

Exhibit 1

This Exhibit 1 is incorporated into and forms a part of the Agreement.

Revision of Performance Measures. The Performance Measures set forth in this
Exhibit 1 and the Agreement may be modified by the Committee during, and after
the end of, the Performance Cycle to reflect significant events that occur
during the Performance Cycle; provided, however, that if the Participant is or
will be a Covered Employee for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, then such modification can only be undertaken
in a manner consistent with the requirements of Section 162(m) and the
regulations thereunder, unless the Committee, in its sole discretion, decides
otherwise.

Amount of Award. No award shall be earned or payable unless the Company’s
aggregate earnings over the Performance Period is greater than $0.00. When the
Company’s aggregate earnings over the Performance Period is greater than $0.00,
the amount distributable to the Participant under the Agreement shall be
determined in accordance with the following schedule:

200X Award of Performance Share Units Earned and Payable at December 31, 200X

 

Actual Average

RONA

for the

Performance Cycle

  

RONA

as a Percent of

Performance

Measurement Target

  

Performance

Share Units

Earned as a

Percent of Target

Award Amount

  

Target Award

Amount

(Number of

Performance

Share Units in

the Initial Award)

  

Performance

Share Units

Earned

(Number of

Shares * /

Value Cap)

Less than [_]%

   Less than [__]%    [__]%        _________    0

[__]%

   [__]%    [__]% *    _________    _______ *

[__]%

   [__]%    [__]% *    _________    _______ *

[__]%

   [__]%    [__]%        _________    _______   

[__]%

   [__]%    [__]% *    _________    _______ *

[__]%

   [__]%    [__]% *    _________    _______ *            

shares/$_____

but not less than

_____ shares

--------------------------------------------------------------------------------

* Subject to the Value Cap and the Common Stock Cap described below.

Note: Performance Share Units earned above a threshold average RONA over the
Performance Cycle of [_]% will be interpolated from the above chart, up to a
maximum number of Performance Shares earned at the Performance Measurement Cap
of             %, which maximum is the lesser of (1)              shares and
(2) the Value Cap of $            , but in no event less than             shares
(the initial award of performance share units).

 

•  

The Value Cap is a limit on the total economic value of what may be earned that
can impact the share units earned as follows: performance share units can be
earned only up to the point that the total economic value of all share units
earned by a participant does not exceed two times the economic value of the
initial award (except as noted below). The economic value of the initial award
is computed by multiplying 100% of the performance share units underlying the
initial award by the 12-month average price of Company Common Stock (excluding
the highest and lowest prices) prior to the grant date, which price was
$[            ]. Notwithstanding this Value Cap, if performance is at or above
target a participant will receive no less than the initial award of performance
share units provided for at the beginning of the cycle.

 

•  

The Common Stock Cap is a limit on the number of shares of Common Stock that can
be delivered in payment of earned Performance Share Units. The Common Stock Cap
is equal to the lesser of (a) 50% of the Performance Share Units earned and
payable hereunder, and (b) the initial number of Performance Share Units granted
under this Agreement. To the extent that the number of earned Performance Share
Units exceeds the Common Stock Cap, the excess Performance Share Units will be
paid in cash.